                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    Charlotte Division
                                  No. 3:20-cv-00537-GCM

    In re:

    KAISER GYPSUM COMPANY, INC. et al.,1

                                      Debtor.



         EMERGENCY MOTION OF TRUCK INSURANCE EXCHANGE FOR STAY
                            PENDING APPEAL




1
      The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
      follow in parentheses): Kaiser Gypsum Company, Inc. (0188); and Hanson Permanente Cement, Inc. (7313).
      The Debtors’ address is 300 E. John Carpenter Freeway, Irving, TX 75062.
                                                             CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1
STATEMENT OF FACTS ............................................................................................................. 1
ARGUMENT .................................................................................................................................. 9
   I. Truck Is Likely to Succeed on the Merits of Its Appeal ................................................. 9
   II. Truck Will Likely Face Irreparable Harm If the Confirmation Order Is Not
        Stayed ............................................................................................................................ 13
   III. A Stay Will Not Substantially Harm Other Parties And Any Legitimate
        Potential Harm Can Be Addressed By A Bond ............................................................ 16
   IV. A Stay Is in the Public Interest...................................................................................... 18
   V. Emergency Relief Is Required to Prevent Consummation of the Plan From
        Rendering Truck’s Appeal Equitably Moot .................................................................. 20
CONCLUSION ............................................................................................................................. 20




                                                                      ii
                                                    Table of Authorities

Cases

In re Adelphia Communications Corp.,
    361 B.R. 337 (S.D.N.Y. 2007).........................................................................14, 15, 16, 17, 18

In re Alpha Nat. Res., Inc.,
    736 F. App'x 412 (4th Cir. 2018) .............................................................................................13

Asheville Bldg. Assocs. v. Carlyle Real Estate Ltd. P’ship, VIII,
   93 B.R. 920 (W.D.N.C.) ..........................................................................................................15

In re Bestwall LLC,
    606 B.R. 243 (Bankr. W.D.N.C. 2019) (Beyer, J.) ....................................................................5

Brinkman v. John Crane, Inc.,
   2015 WL 13424471 (E.D. Va. Dec. 14, 2015) ....................................................................9, 10

In re Brown,
    354 B.R. 100 (Bankr. N.D. W. Va. 2006)................................................................................14

In re Burcam Capital II, LLC,
    No. 12-04729-8-JRL, 2013 WL 1187882 (Bankr. E.D.N.C. Mar. 21, 2013) ..........................15

Citibank, N.A. v. Jackson,
    No. 3:16-CV-712-GCM, 2017 WL 4511348, (W.D.N.C. Oct. 10, 2017) .................................8

In re Congoleum Corp.,
    362 B.R. 167 (Bankr. D.N.J. 2007) .........................................................................................11

CW Capital Asset Mgmt., LLC v. Burcam Capital II, LLC,
  No. 5:13-CV-278-F, 2013 WL 3288092 (E.D.N.C. June 28, 2013)..................................14, 15

Direx Israel, Ltd. v. Breakthrough Medical Corp.,
   952 F.2d 802 (4th Cir. 1991) .....................................................................................................9

In re Federal-Mogul Global Inc.,
    684 F.3d 355 (3d Cir. 2012).......................................................................................................5

In re Garlock Sealing Techs., LLC,
    504 B.R. 71 (Bankr. W.D.N.C. 2014) (Hodges, J.) ...................................................................3

Garlock Sealing Techs., LLC v. Shein,
   No. 3:14–cv–137, 2015 WL 5155362 (W.D.N.C. Sep. 2, 2015) (Mullen, J.) ...........................3

Gilliam v. Foster,
    61 F.3d 1070 (4th Cir. 1995) .....................................................................................................9



                                                                  iii
Long v. Robinson,
   432 F.2d 977 (4th Cir. 1970) .....................................................................................................8

Mac Panel Co. v. Virginia Panel Corp.,
  283 F.3d 622 (4th Cir. 2002) .............................................................................................12, 13

Mar-Bow Value Partners, LLC v. McKinsey Recovery & Transformation Servs.
  US, LLC,
  578 B.R. 325 (E.D. Va. 2017)............................................................................................13, 19

Nken v. Holder,
   556 U.S. 418 (2009) ...................................................................................................................8

In re One2One Commc'ns, LLC,
    805 F.3d 428 (3d Cir. 2015) (Krause, J., concurring) .............................................................18

In re Plant Insulation Co.,
    734 F.3d (9th Cir. 2013) ......................................................................................................6, 11

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
   390 U.S. 414 (1968) .................................................................................................................18

In re Pub. Serv. Co. of New Hampshire,
    116 B.R. 347 (Bankr. D.N.H. 1990) ..........................................................................................9

In re Tribune Co.,
    477 B.R. 465 (Bankr. D. Del. 2012) ..................................................................................15, 17

In re U.S. Airways Grp., Inc.,
    369 F.3d 806 (4th Cir. 2004) ...................................................................................................14

In re UNR Indus., Inc.,
    20 F.3d 766 (7th Cir. 1994) .....................................................................................................12

USACO Coal Co. v. Carbomin Energy, Inc.,
  689 F.2d 94 (6th Cir. 1982) .....................................................................................................19

Wash. Speakers Bureau v. Leading Authorities, Inc.,
  49 F. Supp. 2d 496 (E.D. Va. 1999) ..........................................................................................9

Zhenli Ye Gon v. Holt,
   2014 WL 202112 (W.D. Va. Jan. 17, 2014) ..................................................................9, 10, 11

Statutes

11 U.S.C. § 524(g) ...........................................................................................1, 2, 3, 5, 6, 7, 10, 11

11 U.S.C. § 524(g)(2)(B)(i)(I) .............................................................................................5, 10, 11



                                                                    iv
11 U.S.C. § 524(g)(2)(B)(i)(III) .............................................................................................5, 6, 11

11 U.S.C. § 524(g)(2)(B)(ii)(III)................................................................................................6, 11

11 U.S.C. §1129(a)(3) ................................................................................................................3, 10

Other Authorities

H.R. Rep. 103-835, 1994 U.S.C.C.A.N. 3340 (1994) .....................................................................5

Rules

Bankruptcy Rule 3020(e) ...............................................................................................................12

Fed. R. App. Proc. 39(a) ................................................................................................................17




                                                                    v
                                  PRELIMINARY STATEMENT

          To prevent immediate and irreparable harm to the rights of Truck Insurance Exchange

(“Truck”), this Court should enter a stay pending Truck’s appeal in the Court of Appeals for the

Fourth Circuit of the Court’s order [Dkt. No. 52]2 (the “Confirmation Order”) confirming the Joint

Plan of Reorganization (the “Plan”) of Kaiser Gypsum Company, Inc. (“Kaiser”) and Hanson Per-

manente Cement, Inc. (“HPCI,” and together with Kaiser, the “Debtors”) proposed by the Debtors,

the Asbestos Claimants’ Committee (the “ACC”) and the Future Claims Representative (the

“FCR”). (The Debtors, the ACC and the FCR collectively comprise the “Plan Proponents.”) Truck

is the Debtors’ Primary Asbestos Insurer, opposes confirmation of the Plan, and will appeal the

Confirmation Order. Absent a stay there is a material risk that Truck’s appeal could be deemed

equitably moot, totally precluding appellate review of a ruling with profound consequences for

Truck’s defense of thousands of asbestos claims currently pending against the Debtors, for Truck’s

rights under the insurance policies it issued to the Debtors, and, more broadly, for the integrity of

asbestos litigation nationwide. Truck therefore submits this Emergency Motion for Stay Pending

Appeal (the “Emergency Motion”) to prevent the loss of Truck’s appellate rights and preserve for

review multiple significant legal issues, as to which Truck can show a likelihood of success on the

merits.

                                     STATEMENT OF FACTS

          The Plan is the product of a corrupt bargain between the Debtors and the lawyers for their

primary creditors—the many thousands of holders of disputed asbestos personal injury claims

against the Debtors. That bargain involved the trade of what mattered most to the Debtors—the



 2
     References to “Dkt. No. __” are to docket entries in the District Court, Case No. 20-cv-537-GCM.
     References to “Bk. Dkt. No. __” are to docket entries in the Bankruptcy Court, Case No. 16-31602
     (Bankr. W.D.N.C.).


                                                    1
claimants’ assent to the injunction provided for under section 524(g) of the Bankruptcy Code,

which protects the Debtors and their non-bankrupt parents—for what mattered most to the asbestos

plaintiffs’ bar—the ability to resolve their clients’ bankruptcy claims in the tort system, where they

are able to fraudulently inflate the value of their clients’ claims through a well-documented scheme

to withhold and suppress highly material evidence of exposure to asbestos products manufactured

or sold by other bankrupt defendants.

         What made the corrupt bargain possible is that, aside from the rare uninsured claim, or the

even rarer insured claim that leads to a punitive damage award not covered by insurance, the Debt-

ors’ financial responsibility for asbestos personal injury claims is fully insured, save for $5,000

deductibles.3 Truck is responsible for all defense costs and for indemnity payments up to $500,000,

with no aggregate limits, and there is additional insurance coverage for claims in excess of

$500,000. The Debtors have admitted that as long as the claims are covered by insurance, they do

not view the fraudulent inflation of the claims to be their concern. And the claimants’ representa-

tives have admitted that they view as unnecessary specific statutory requirements for the issuance

of a section 524(g) injunction—requirements designed to ensure that adequate funding exists to

satisfy the claims—because they consider the insurance a sufficient substitute for what is required




 3
     Theoretically, there could be asbestos personal injury claims that arise outside the coverage period of
     the Truck policies. However, such claims have been exceedingly rare in the Debtors’ history and the
     Debtors were not aware that any of the pending 14,000 asbestos personal injury claims were unin-
     sured. Objection at 22 (citing Bk. Dkt. No. 2420, July 20, 2020 Tr. 87:23-89:21). Should any such
     claims arise, the Plan mandates that the claims be satisfied by the trust created by the Plan, and the
     trust is protected against fraudulent claims by the inclusion of fraud prevention measures the Plan
     Proponents refused to extend to the insured claims. Similarly, there have been only three punitive
     damage awards in asbestos cases against the Debtors, two of which did not survive post-trial and the
     third of which was very substantially reduced. Objection at 49 (citing McChesney Declaration, Bk.
     Dkt. No. 1361 ¶ 17).




                                                      2
under the statute. Effectively, the Debtors and the claimant body have each agreed to turn a blind

eye to the Bankruptcy Code requirements, viewing them as trivial due to the insurance coverage.

       There are two fundamental problems with the Plan. First, it violates the statutory require-

ment of all bankruptcy plans of reorganization that the plan be “proposed in good faith and not by

any means forbidden by law.” 11 U.S.C. §1129(a)(3). Second, the Plan fails to satisfy numerous

express requirements for the issuance of the section 524(g) injunction. In addition, the Plan con-

tains a finding (the “Insurance Finding”), designed to prevent Truck from enforcing its rights under

the policies post-confirmation, that is without factual or legal support. For all of these reasons,

Truck objected to the confirmation of the Plan.

       A full recitation of the underlying facts is set forth in Truck’s Brief In Support of Objection

of Truck Insurance Exchange to the Bankruptcy Court’s Proposed Findings of Fact and Conclu-

sions of Law Regarding Confirmation of the Joint Plan of Reorganization [Dkt. No. 26] (the “Ob-

jection”) at 4–28. A summary of those facts follows here. In 2014, the Bankruptcy Court in this

District issued a landmark decision finding widespread suppression and manipulation of evidence

by plaintiffs’ counsel in asbestos cases litigated in the tort system—a scheme to fraudulently in-

crease claim values by denying defendants access to the evidence they need to defend themselves.

In re Garlock Sealing Techs., LLC, 504 B.R. 71 (Bankr. W.D.N.C. 2014) (Hodges, J.). As this

Court has also recognized, the asbestos plaintiffs’ bar has engaged in a wide-ranging, systematic,

and well-concealed scheme against a variety of defendants designed to suppress evidence and

fraudulently inflate settlement values of mesothelioma claims. Garlock Sealing Techs., LLC v.

Shein, No. 3:14–cv–137, 2015 WL 5155362 at *3 (W.D.N.C. Sep. 2, 2015) (Mullen, J.) (citing

Judge Hodges’s decision).




                                                  3
       The Debtors do not dispute the existence of the scheme, which denies tort system defend-

ants the ability to uncover claims asbestos plaintiffs have asserted or later intend to assert with any

of the scores of trusts established to resolve asbestos liabilities of entities that have sought bank-

ruptcy relief. Nor do they dispute that asbestos personal injury claims asserted against them have

been impacted by the scheme, which is also confirmed by the unrebutted testimony of Dr. Charles

Bates. Nor do the Debtors dispute the testimony of Professor Lester Brickman that the suppressed

exposure evidence cannot be obtained through tort system discovery. Nor is there any dispute that

since the Garlock estimation ruling, it has become standard practice in asbestos bankruptcies to

include “fraud prevention measures” specifically to thwart the scheme. Those measures include

required mandatory disclosures of all claims asserted or to be asserted against asbestos trusts and

authorizations to obtain information from the trusts, as well as the right to later audit the accuracy

of the information provided.

       Fraud prevention measures are included in the Plan. However, the Debtors acceded to the

plaintiffs’ bar’s insistence that such measures only apply to any uninsured claims to be resolved

by the Kaiser Gypsum Trust. The Debtors’ representative testified at the confirmation hearing that

the measures were not included for insured claims because their deal with the ACC—whose mem-

bers are asbestos plaintiffs’ lawyers, including those who have over the years played a significant

role in devising and implementing the scheme—and the FCR, an individual hand-selected by the

plaintiffs’ bar, gave the ACC and the FCR the exclusive right to determine claims resolution pro-

cedures and those parties object to inclusion of the measures. [Bk. Dkt. No. 2420], July 20, 2020

Tr. 150:16-24. The Debtors have long taken the position that preventing the fraudulent resolution

of the claims asserted against them that are covered by insurance is not their responsibility. Ac-

cording to their lawyer:




                                                  4
       [A]re the debtors suspicious that maybe they were the subject of misconduct in the
       tort system? Yes. But . . . we’ve negotiated an agreement. . . . [A] lot can be said
       about fraud, a lot, lot of references can be made to Garlock . . . , but the point is
       there’s nothing inconsistent in that regard. We didn’t think we were treated fairly,
       either. It is what it is. We’ve settled and this agreement takes the debtors out of the
       tort system. And that’s the only . . . point that matters from an estate perspective.

[Bk. Dkt. No. 950], May 10, 2018 Tr. 41:19-42:8. And when asked at the confirmation hearing

whether the Debtors cared if the claims against them were fraudulently inflated, the Debtors’ rep-

resentative made clear that what the Debtors cared about was that the claims be covered by insur-

ance. [Bk. Dkt. No. 2420], July 20, 2020 Tr. 135:20-136:4; 137:13-16.

       Beyond the abject bad faith of the Plan, it provides the Debtors and their parent with in-

junctive relief under 11 U.S.C. § 524(g) even though the Plan fails to satisfy numerous express

requirements of that statute. The injunction is only authorized when “implemented in connection

with a trust that, pursuant to the plan of reorganization—is to assume the liabilities of a debtor

which . . . has been named as a defendant in personal injury, wrongful death, or property-damage

actions for damages allegedly caused by the presence of, or exposure to, asbestos or asbestos-

containing products.” 11 U.S.C. § 524(g)(2)(B)(i)(I) (emphasis added). Here, the Plan prohibits

holders of insured asbestos claims (which constitute all or nearly all of the asbestos claimants)

from presenting those claims to, or seeking recovery from the Trust. Instead, claimants must sue

the Reorganized Debtors in the tort system and seek recovery from Truck. This violates the




                                                 5
express requirements of the statute and undermines its purpose.4 Accordingly, confirmation of the

Plan containing the section 524(g) injunction is improper.5

            The Plan similarly violates other requirements of section 524(g), including that it “be

funded in whole or in part by the securities of 1 or more debtors involved in such plan and by the

obligation of such debtor or debtors to make future payments, including dividends.” 11 U.S.C.

§ 524(g)(2)(B)(i)(II) and that the Trust “own, or by exercise of rights granted under such plan

would be entitled to own if specified contingencies occur, a majority of the voting shares of”

each Debtor. 11 U.S.C. § 524(g)(2)(B)(i)(III). Here, the specified security is a di minimis $1

million promissory note that even the Bankruptcy Court recognized could be deemed “pre-

textual,” Proposed Findings and Conclusions at 33 n.15, and the specified contingency—that the

Debtors’ parent would abide a default on the note and thus the loss of control of its subsidiaries,

one of which it values at $179 million [Bittner Declaration, Ex. 22 at 17, 25]—is one that in

practice would never occur. A plan of reorganization cannot satisfy section 524(g)(2)(B)(i)(III)

by inserting “sham” contingencies that “allow control facially, but not in practice.” In re Plant

Insulation Co., 734 F.3d at 916 (9th Cir. 2013).

            Even more fundamentally, a section 524(g) injunction cannot issue unless the court



4
         Congress enacted section 524(g) in response to the asbestos-litigation crisis that had overwhelmed
        the tort system, and it did so with the express goal of creating a statutory mechanism by which “[p]re-
        sent, as well as future, asbestos personal injury claimants” would be given the opportunity to resolve
        their claims outside the tort system by bringing their “actions against [a] trust.” H.R. Rep. 103-835,
        1994 U.S.C.C.A.N. 3340, 3349 (1994); see In re Bestwall LLC, 606 B.R. 243, 257 (Bankr. W.D.N.C.
        2019) (Beyer, J.) (the “purpose of section 524(g)” is to serve “as a solution to the inefficient resolu-
        tion of asbestos claims in the traditional tort system” (citing In re Federal-Mogul Global Inc., 684
        F.3d 355, 357-62 (3d Cir. 2012))).
    5
        To be clear, mandating that all insured claims be resolved in the tort system is for the ACC and FCR a
        feature of the Plan—not a bug. The scheme detailed in Garlock was specifically designed to avoid
        detection in the tort system, see Brickman Decl., Ex. 66 ¶¶ 40–41, and under the Plan any claims pre-
        sented to the Trust would be subject to fraud prevention measures, see Bk. Dkt. No. 2420, July 20,
        2020 Tr. 171:15–172: 22.


                                                         6
determines that a debtor is likely to be subject to substantial future demands by asbestos claim-

ants and that the pursuit of such demands outside the procedures specified by the plan “is likely

to threaten the plan’s purpose to deal equitably with claims and future demands.” 11 U.S.C.

§ 524(g)(2)(B)(ii)(III). Here, it would be impossible for Debtors to make such a showing given

the unlimited insurance coverage available, and Debtors never even attempted to establish such a

likelihood. Instead, they effectively re-wrote the statutory provision and argued that there was

some unquantified “risk” (which is not borne out by the record in any event) that punitive dam-

age recoveries might ultimately result in inequitable payment of uninsured obligations. This

plainly fails to satisfy the statute.

        Finally, the Plan contains the Insurance Finding, providing that nothing the Debtors have

done prior to or during the bankruptcy, including the Plan negotiations, constitutes a violation of

the Debtors’ duties under the Truck policies to assist and cooperate with the defense of the asbes-

tos claims. Debtors sought the finding after Truck warned that the Debtors’ refusal to insist upon

fraud prevention measures necessary to obtain the full and complete asbestos exposure histories

of the asbestos claimants could give rise to a policy breach. Rather than agree to assist Truck in

obtaining the necessary evidence, the Debtors instead requested the Insurance Finding, to be

used as a defense against any potential post-confirmation coverage challenge by Truck. The In-

surance Finding was improperly recommended by the Bankruptcy Court and made by the Dis-

trict Court even though the Debtors refused to testify as to what transpired in the negotiations,

and despite the absence of any legal authority supporting their assertion that, as a matter of law,

their conduct during the bankruptcy could not give rise to a coverage defense.

                                 THE CONFIRMATION RULING

         The confirmation hearing was conducted by the Bankruptcy Court in July 2020. On

August 13, 2020, the Bankruptcy Court issued an oral ruling that it was going to recommend


                                                 7
confirmation of the Plan. It was agreed by the Bankruptcy Court and the parties that the Bank-

ruptcy Court would merely propose Findings and Conclusions and that it would be for the Dis-

trict Court to make the actual Findings and Conclusions since only the District Court is empow-

ered to issue an injunction under section 524(g) of the Bankruptcy Code. The Bankruptcy Court

requested that the Plan Proponents draft the Proposed Findings and Conclusions, and it was

agreed that, to the extent Truck had substantive objections to the Proposed Findings and Conclu-

sions, those were to be addressed with the District Court and not the Bankruptcy Court. With

just minor modifications, the Bankruptcy Court entered the Proposed Findings and Conclusions

drafted by the Plan Proponents.

       On November 4, 2020, Truck filed its Objection to the Proposed Findings and Conclu-

sions. [Dkt. No. 26]. In the Objection, Truck raised myriad errors in the Proposed Findings and

Conclusions. Those errors ranged from plain errors of fact finding and legal reasoning, to over-

ruling objections based on arguments not asserted by Truck and failing to address actual argu-

ments made. The Plan Proponents responded to Truck’s Objection on December 4, 2020. [Dkt.

No. 31–33]. On December 31, 2020, Truck filed a Reply Brief [Dkt. No. 34], specifically noting

the numerous arguments and contentions in the Objection to which the Plan Proponents never

responded. On June 25, 2021, the District Court conducted a lengthy hearing on the issues raised

by the Truck Objection.

       On July 28, 2021, the District Court signed and entered the Findings and Conclusions and

Confirmation Order proposed by the Bankruptcy Court with just a single modification, deleting a

provision that would have waived the statutory 14 day stay of the Confirmation Order under

Bankruptcy Rule 3020(e). Compare [Bk. Dkt. No. 2486, Dkt. No. 1] with [Dkt. No. 52, 53].




                                                8
The District Court did not specifically address any of the objections to the Findings and Conclu-

sions raised by Truck.

                                            ARGUMENT

        As this Court recently held in Citibank, N.A. v. Jackson, “[a] judicial stay pending appel-

late review is ‘an exercise of judicial discretion, and the propriety of its issue is dependent upon

the circumstances of the particular case.” No. 3:16-CV-712-GCM, 2017 WL 4511348, at *2

(W.D.N.C. Oct. 10, 2017) (citing Nken v. Holder, 556 U.S. 418, 434 (2009)). In considering a

motion to stay pending appeal, the Court must consider whether (1) Truck can show it will likely

prevail on the merits of the appeal, (2) Truck will likely suffer irreparable injury if the stay is de-

nied, (3) a stay will not substantially harm other parties, and (4) a stay is in the public interest.

Id.; see also Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970) (same). The first two factors

are the “most critical.” Nken, 556 U.S. at 434. Here, Truck has a substantial likelihood of suc-

cess on the merits and faces a serious risk that it will be irreparably harmed by the loss of its ap-

pellate rights. Meanwhile, if necessary, Truck stands ready and willing to post an appellate bond

to protect against the harm (if any) that non-moving parties would suffer from the delay involved

in resolving Truck’s appeal.

    I. Truck Is Likely to Succeed on the Merits of Its Appeal

        To establish that it is “likely to succeed on the merits,” the moving party must “estab-

lish[] sufficiently that [its] appeal presents a substantial legal question on the merits.” Brinkman

v. John Crane, Inc., 2015 WL 13424471, at *1 (E.D. Va. Dec. 14, 2015); see also Wash. Speak-

ers Bureau v. Leading Authorities, Inc., 49 F. Supp. 2d 496, 499 (E.D. Va. 1999) (same). The

likelihood of success factor is thus satisfied when “there is a distinct possibility a panel of judges

on the Fourth Circuit may reach a different conclusion than [the district court] on some of th[e]




                                                   9
difficult issues” in the case. Zhenli Ye Gon v. Holt, 2014 WL 202112, at *1 (W.D. Va. Jan. 17,

2014). That standard is easily satisfied here.

       In weighing Truck’s likelihood of success on the merits, this Court must take into ac-

count the fact that, as discussed below, Truck will be irreparably harmed if its appeal is held eq-

uitably moot, entirely depriving Truck of its appellate rights. See Gilliam v. Foster, 61 F.3d

1070, 1078 (4th Cir. 1995) (“[A]s the likelihood of irreparable harm to the party requesting relief

increases, the burden of showing likelihood of success on the merits decreases.”) (citing Direx

Israel, Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812 (4th Cir. 1991)). See also In re

Pub. Serv. Co. of New Hampshire, 116 B.R. 347, 348 (Bankr. D.N.H. 1990) (explaining that in

the context of stays pending appeal “likelihood of success” cannot be taken literally, as “[t]he

trial court in effect would be saying that it decided the case improperly and should be reversed”).

Indeed, in Citibank, this Court granted the stay pending appeal even though movant failed to es-

tablish that success on appeal was more likely than not, due to the irreparable harm that could be

sustained by the movant in the absence of a stay. Citibank at *2

       First, Truck has raised a substantial and important legal question as to whether the Plan

was proposed in good faith, and thus satisfies section 1129(a)(3) of the Bankruptcy Code. See

generally Objection at 29-41. The District Court apparently accepted the Debtors’ contention

that it had no obligation under section 1129(a)(3) to take steps to prevent the fraudulent inflation

of the insured asbestos claims asserted against them.     Truck’s contention that a Plan does not

satisfy section 1129(a)(3) good faith requirement when (a) it has been negotiated with the perpe-

trators of a fraudulent scheme and (b) is devoid of measures necessary to prevent the scheme

from infecting the resolution of the Debtors’ insured liabilities is a question of first impression in

the Court of Appeals, and clearly presents a “substantial legal question on the merits” as to




                                                 10
which there is a “distinct possibility a panel of judges on the Fourth Circuit may reach a different

conclusion than [the district court].” Brinkman v. John Crane, Inc., 2015 WL 13424471, at *1;

Zhenli Ye Gon v. Holt, 2014 WL 202112, at *1.

       Second, Truck has raised substantial legal questions concerning whether the Plan satisfies

multiple express requirements of section 524(g) of the Bankruptcy Code for the injunction au-

thorized by that section and provided for in the Plan. Unlike any of the scores of other section

524(g) plans of reorganization in the 25 years since the enactment of section 524(g), the Plan

prohibits most if not all asbestos claimants from presenting their claims to the trust for resolu-

tion, in plain violation of the provisions of section 524(g)(2)(B)(i)(I) and (IV) that provide debt-

ors with injunctive relief only if the trust assumes the debtors’ asbestos liabilities and uses its as-

sets to pay the claims. See Objection at 42-43. Should the Fourth Circuit agree that the Trust

must actually assume and pay the asbestos claims, the Plan would be unconfirmable.

         In addition, and as discussed in Truck’s Objection at pages 44-47, the proposed $1 mil-

lion note from the Debtors payable to the Trust and secured by 100% of the equity of the Reor-

ganized Debtors is a pretextual sham, designed to exhibit technical but not substantive compli-

ance with the requirements of sections 524(g)(2)(B)(i)(II) and (III), as there is no conceivable

circumstance in which the Reorganized Debtors would default on a $1 million note and thereby

yield control of a company they value at $179 million and that is projected to generate millions

of dollars in positive annual cash flow. In its Proposed Findings and Conclusions, the Bank-

ruptcy Court conceded that the $1 million note “may be pretextual, given its short term and small

amount,” id. at 33 n.15, but sided with the Plan Proponents’ position that nothing more need be

shown. Other courts have held that such pretextual compliance is insufficient and and should

the Fourth Circuit agree, the Plan would be unconfirmable on this basis. See In re Plant




                                                  11
Insulation Co., 734 F.3d 900, 916 (9th Cir. 2013) (holding that contingencies that would grant

control of the reorganized debtor to asbestos trust “cannot be ‘shams’ that allow control facially,

but not in practice”); In re Congoleum Corp., 362 B.R. 167, 179 (Bankr. D.N.J. 2007) (holding

that contingency “that would allow the [trust] to obtain 51% of the shares of only when the

shares were not meaningful does not satisfy the requirements of § 524(g)(2)(B)(i)(III)”).

       Lastly, to be eligible to receive the benefits of a section 524(g) injunction, a debtor must

show that it is likely to be subject to substantial future demands for payment by asbestos claim-

ants and that the pursuit of such demands outside the procedures in the plan “is likely to threaten

the plan’s purpose to deal equitably with claims and future demands.” Section

524(g)(2)(B)(ii)(I) and (III) (emphasis added). The Debtors never even attempted to comply

with this provision—nor could they, given that with or without the plan, nearly all of their asbes-

tos claimants would pursue recoveries in the tort system from Truck. Instead, the Debtors at-

tempted to create a standard not consistent with the Bankruptcy Code, but one that they could

satisfy—i.e., that there was some (unquantified) risk of disparate treatment of uninsured claim-

ants, and the Bankruptcy Court (without any comment from the District Court) accepted that re-

vision of the standard. Should the Fourth Circuit insist upon compliance with the statute as it is

actually worded, the Plan would be unconfirmable on this basis alone.

       Third, for the reasons outlined above, Truck has raised substantial legal questions as to

whether the Insurance Finding could be made. Should the Fourth Circuit agree with Truck, the

Plan would not be feasible, another Bankruptcy Code confirmation requirement, as inclusion of

the Insurance Finding in the Confirmation Order is a precondition to confirmation of the Plan,

Plan, [Bk. Dkt. No. 2481] Article VIII.A.3.u , and a condition to consummation of the Plan is

that the Confirmation Order become a Final Order, id. Article VIII.B.2.




                                                12
   II. Truck Will Likely Face Irreparable Harm If the Confirmation Order Is Not Stayed

       Absent a stay, the Plan could become effective as early as August 11, 2021 (following the

14-day stay of the Confirmation Order that applies automatically under Bankruptcy Rule

3020(e)) setting in motion a series of transactions and creating a serious risk that Truck’s appeal

could be rendered equitably moot. The Fourth Circuit has described the doctrine of equitable

mootness as follows:

       [E]quitable mootness is a pragmatic principle, grounded in the notion that, with the pas-
       sage of time after a judgment in equity and implementation of that judgment, effective
       relief on appeal becomes impractical, imprudent, and therefore inequitable. Applied prin-
       cipally in bankruptcy proceedings because of the equitable nature of bankruptcy judg-
       ments, equitable mootness is often invoked when it becomes impractical and imprudent
       “to upset the plan of reorganization at this late date.”

Mac Panel Co. v. Virginia Panel Corp., 283 F.3d 622, 625 (4th Cir. 2002) (quoting In re UNR

Indus., Inc., 20 F.3d 766, 769 (7th Cir. 1994)). Applying the principle of equitable mootness,

courts in the Fourth Circuit have frequently dismissed appeals of plan confirmation orders when

appellants failed to obtain a stay to prevent consummation of the plan. See, e.g., Mac Panel Co.

v. Virginia Panel Corp., 283 F.3d at 627; Mar-Bow Value Partners, LLC v. McKinsey Recovery

& Transformation Servs. US, LLC, 578 B.R. 325, 352 (E.D. Va. 2017), aff'd sub nom. In re Al-

pha Nat. Res., Inc., 736 F. App'x 412 (4th Cir. 2018).

       Here, in the absence of a stay to prevent substantial consummation of the Plan, the Plan

Proponents are certain to seek a dismissal of Truck’s Fourth Circuit appeal on the basis of equita-

ble mootness. Courts consider a number of factors in determining whether an appeal is equitably

moot, including:

       (1) whether the appellant sought and obtained a stay; (2) whether the reorganization plan
       or other equitable relief ordered has been substantially consummated; (3) the extent to
       which the relief requested on appeal would affect the success of the reorganization plan
       or other equitable relief granted; and (4) the extent to which the relief requested on appeal




                                                13
       would affect the interests of third parties.

Mac Panel Co., 283 F.3d at 625. Given the unique nature of the Plan here, Truck believes the

doctrine of equitable mootness should not apply, even absent a stay. The Plan does not effect a

true financial restructuring—Debtors’ assets are not being liquidated to satisfy claims, nor are

creditors obtaining equity interests in the Debtors in exchange for debts owed to the creditors.

The vast majority of the claims, those asserted for asbestos bodily injuries, are to be resolved af-

ter Plan consummation the exact same way they are currently being resolved and they would be

resolved if confirmation of the Plan were overturned on appeal—in the tort system. And there is

no logical reason why the environmental claim settlements included in the Plan could not be ef-

fectuated even if Plan confirmation was reversed on appeal—the settlements are primarily being

funded by third party insurers, including Truck, and stand on their own non-bankruptcy merits.

Nevertheless, absent a stay, the Plan Proponents will inevitably argue that these transactions can-

not be unwound without “shak[ing] the reliance that businesses, investors, and the public place

on the finality of bankruptcy confirmation orders,” In re U.S. Airways Grp., Inc., 369 F.3d 806,

810 (4th Cir. 2004), and therefore that Truck’s appeal is equitably moot. Should the Fourth Cir-

cuit agree, such a ruling would permanently foreclose appellate review of the Confirmation Or-

der even though neither the Bankruptcy Court nor the District Court has ever specifically ad-

dressed Truck’s objections to the underlying Findings and Conclusions.

       Although courts generally are divided on the question of whether the risk that an appeal

would be mooted by the denial of a stay constitutes irreparable harm, the better reasoned view is

that “where the denial of a stay pending appeal risks mooting any appeal of significant claims of




                                                 14
error, the irreparable harm requirement is satisfied.” In re Adelphia Communications Corp., 361

B.R. 337, 348 (S.D.N.Y. 2007) (emphasis in original). As stated therein by Judge Scheindlin:

               The ability to review decisions of the lower courts is the guarantee of accountabil-
               ity in our judicial system. In other words, no single judge or court can violate the
               Constitution and laws of the United States, or the rules that govern court proceed-
               ings, with impunity, because nearly all decisions are subject to appellate review.
               At the end of the appellate process, all parties and the public accept the decision
               of the courts because we, as a nation, are governed by the rule of law. Thus, the
               ability to appeal a lower court ruling is a substantial and important right.

Id. at 342.

        As in the Second Circuit, district courts in the Fourth Circuit have disagreed as to

whether the risk that the moving party will lose its appellate rights absent a stay is irreparable

harm justifying a stay to maintain the status quo. Compare CW Capital Asset Mgmt., LLC v.

Burcam Capital II, LLC, No. 5:13-CV-278-F, 2013 WL 3288092, at *7 (E.D.N.C. June 28,

2013) (finding Judge Scheindlin’s reasoning In re Adelphia “entirely persuasive” and holding

that “the loss of appellate rights alone constitutes irreparable harm”) with In re Brown, 354 B.R.

100, 112 (Bankr. N.D. W. Va. 2006) (“[A]n appeal being rendered moot does not itself consti-

tute irreparable harm.”) (quotation marks and citation omitted). Truck submits that it is clear that

the better reasoned view is that the loss of the right to appellate review is a quintessential form of

irreparable harm. As held in CW Capital:

        Our system of Government ensures that litigants are entitled to appellate review of orders
        from lower courts that affect their substantial rights. For this reason alone, the court is in-
        clined to find that the [appellants] will be irreparably harmed if the court denies their mo-
        tion to stay. Denying the stay likely results in the [appellants] losing their right to appel-
        late review of the bankruptcy order confirming the plan, a significant, valuable right in
        our system of Government.

CW Capital Asset Mgmt., LLC, 2013 WL 3288092, at *7. See also In re Tribune Co., 477 B.R.

465 (Bankr. D. Del. 2012) (“strong possibility” of equitable mootness qualified as irreparable




                                                  15
harm).6 Here, there is a “significant chance” that Truck would be irreparably harmed by the loss

of its appellate rights, CW Capital, 2013 WL 3288092, at *5, and, by extension, by the continua-

tion of the evidence suppression scheme that inflates asbestos recoveries against the Debtors that

Truck insures.

    III. A Stay Will Not Substantially Harm Other Parties And Any Legitimate Potential
        Harm Can Be Addressed By A Bond

        The proposed plan in Adelphia Communications involved a highly complex restructuring

involving the sale of debtors’ assets to Time Warner and Comcast and the resolution of a complex

inter-creditor dispute, among many other issues. In considering whether to grant a stay pending

appeal, the court observed that the stay “threatens grave harm to thousands of parties who have

been waiting for more than four years to obtain sizeable distributions from a group of bankrupt

estates…[and the] inability to consummate the Plan resulting from that order could cause the es-

tates to incur more than a billion dollars in additional costs or even cause the Plan to collapse.”

361 B.R. at 342. Yet, because of the irreparable harm that could result from the loss of the object-

ing bondholders’ right of appeal, the court granted the stay, albeit with a substantial bond require-

ment to protect those supporting the plan. Id. at 369.

        Here, conversely, the potential harms from an appeal are quite limited. To begin with,

neither of the Debtors have significant ongoing business operations that would suffer or incur ad-

ditional financing costs as a result of a temporary stay of the Confirmation Order. When the Debt-

ors filed for chapter 11 in 2016, Kaiser had “no operations [or] material assets” beyond the



6
  Cf. In re Burcam Capital II, LLC, No. 12-04729-8-JRL, 2013 WL 1187882, at *1 (Bankr. E.D.N.C.
Mar. 21, 2013) (declining to find irreparable harm because there was no reasonable likelihood that appeal
would be held equitably moot); Asheville Bldg. Assocs. v. Carlyle Real Estate Ltd. P’ship, VIII, 93 B.R.
920, 923 (W.D.N.C.) (noting that appeal from lift stay order permitting foreclosure would be rendered
moot absent appeal, but that there would be no irreparable harm because “the only harm ABA alleges is
loss of equity, which is a monetary injury”).


                                                   16
“manage[ment of] its asbestos and environmental liabilities.” Oct. 4, 2016 H’rng Transcript at

15:22-25 [A001989]. Meanwhile, HPCI’s ongoing operations consist of its ownership of a cement

plant and rock quarry, which are leased to a non-debtor affiliate and have operated without incident

or interruption throughout the pendency of these chapter 11 cases. See id. at 13:22-14:14

[A001987-89]. The Debtors are currently funded by their ultimate parent company, Lehigh Han-

son, Inc., which would continue to own and fund them upon consummation of the Plan. Id. at

15:6-15 [A001989]. Thus, the Debtors would not incur any additional financing costs as a result

of a stay of the Confirmation Order.

       Neither should a stay prejudice the Debtors with regard to the pending environmental set-

tlements. Those settlements are to be primarily funded by insurers, including Truck, and the funds

for the settlements are sitting in escrow accounts pending consummation of the Plan. Moreover,

nothing precludes the parties to the settlements from seeking Court approval to consummate the

settlements in advance of Plan confirmation and consummation. And should any environmental

claimant elect not to proceed with their deal due to appellate delay, the Debtors would still have

the insurance to cover any eventual resolution of such claim. Notwithstanding all of the foregoing,

should the Debtors be able to show substantial potential harm from a stay with regard to the envi-

ronmental settlements, that potential harm can be mitigated by an appropriate bond.

       Likewise, a stay would not prejudice unsecured creditors who are to be paid in full in cash

under the Plan, except to the extent that the timing of their recovery would be delayed if Truck’s

appeal is unsuccessful. However, the unsecured creditors can easily be compensated for the time

value of money through the payment of interest.

       Finally, a stay would not prejudice asbestos personal injury claimants, who comprise the

overwhelming majority of the Debtors’ creditors. In 2018, the Plan Proponents successfully




                                                17
moved for relief from the automatic stay to permit said claimants to proceed with the litigation of

their claims in the tort system. See Order Granting Motion of the Debtors, the Official Committee

of Asbestos Personal Injury Claimants and the Future Claims Representative to Lift the Stay, [Bk.

Dkt. No. 1108 at A003124]. One of the principal justifications for the lifting of the stay was that

it would be unfair to force the claimants to wait until the confirmation of a Plan to pursue their

claims. Thus, with or without a confirmed Plan, the asbestos claimants can proceed with their

lawsuits against the Debtors, and a stay will not cause them any material harm.

       Truck is ready and willing to post an appropriate appeal bond to mitigate legitimate po-

tential harms. In the event that the Confirmation Order is ultimately affirmed, such a bond

would reimburse (1) post-confirmation interest accruing on unsecured and environmental claims

during the pendency of Truck’s appeal, and (2) Plan Proponents’ costs on appeal under Fed. R.

App. Proc. 39(a). See In re Adelphia Commc'ns Corp., 361 B.R. 337, 368 (S.D.N.Y. 2007)

(holding that supersedeas bond “would, in large part, ameliorate” potential financial harms from

stay of confirmation order); In re Tribune Co., 477 B.R. 465, 478 (Bankr. D. Del. 2012) (same).

       Given that the loss of Truck’s appellate rights is a permanent and irreparable harm, while

any potential harms to non-moving parties are temporary and remediable, the balance of equities

tips decisively in favor of issuance of a stay.

   IV. A Stay Is in the Public Interest

       A stay of the Confirmation Order is in the public interest for at least two distinct reasons.

       First, there is a significant public interest in permitting appellate review of the Confirma-

tion Order. “There is a significant public interest in vindicating the rights of the minority and

preventing the will of the majority to go unchecked by appellate review.” In re Adelphia

Commc'ns Corp., 361 B.R. 337, 367 (S.D.N.Y. 2007). “[A] plan of reorganization which is unfair

to some persons may not be approved by the court even though the vast majority of creditors have


                                                  18
approved it.” Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,

390 U.S. 414, 435 (1968). The public interest in protecting appellate rights is particularly strong

when, as here, the issues on appeal are of significant interest to similarly-situated parties and the

public at large. Cf. In re One2One Commc'ns, LLC, 805 F.3d 428, 447 (3d Cir. 2015) (Krause, J.,

concurring) (“By excising appellate review, equitable mootness not only tends to insulate errors

by bankruptcy judges or district courts, but also stunts the development of uniformity in the law

of bankruptcy.”) The Debtors are not the first and certainly will not be the last companies to file

for chapter 11 protection under the strain of substantial asbestos-related liabiltiies. Appellate

review of the novel issues presented in this case would offer important guidance in future

proceedings that seek to achieve a fair and efficient resolution of asbestos claims through the

bankruptcy process.

       Second, among the principal issues on appeal is the Plan’s failure to adequately protect

against fraud in the resolution of thousands of bankruptcy cognizable asbestos claims pending

against the Debtors. See supra at 3–5. There is a strong public interest in the integrity of the

courts and the prevention of fraud, see USACO Coal Co. v. Carbomin Energy, Inc., 689 F.2d 94,

100 (6th Cir. 1982), which would be undermined if the Plan were to evade appellate scrutiny.

Indeed, the importance of preserving this integrity in the bankruptcy process is evidenced by the

fact that in every asbestos bankruptcy case since the Garlock court first identified the scheme to

defraud—other than the instant cases, where the perpetrators of the fraud had a veto right over

the very measures that would cut short their scheme—fraud prevention measures have been im-

plemented.




                                                 19
   V.    Emergency Relief Is Required to Prevent Consummation of the Plan From Ren-
        dering Truck’s Appeal Equitably Moot

        Time is of the essence in resolving the Emergency Motion since, absent a stay, the Plan

may be substantially consummated on August 11, 14 days after the entry of the Confirmation Or-

der. See Mar-Bow Value Partners, LLC, 578 B.R. at 349 (holding appeal equitably moot in part

because “although [appellant] moved for a stay of the Reorganization Plan . . . [it] did not seek

expedited consideration of its Motion to Stay, and the Bankruptcy Court did not hear [the] Mo-

tion to Stay until . . . almost one month after the Plan became effective”). To prevent any possi-

bility of Truck’s appeal becoming equitably moot, and to allow time if necessary to request stay

relief from the Fourth Circuit, Truck requests that the Court hear this Emergency Motion no later

than August 6, 2021 and that any responses to the motion be filed at least 48 hours prior to the

hearing.

                                         CONCLUSION

        For all the reasons set forth above and in the Objection, Truck respectfully requests that

the Court grant this motion and enter the Proposed Order, attached hereto as Exhibit 1, staying

the Confirmation Order pending Truck’s appeal in the Fourth Circuit.




                                                 20
                                              Respectfully submitted,

Dated: July 30, 2021                          /s/ Michael L. Martinez

Michael A. Rosenthal                          GRIER WRIGHT MARTINEZ, PA
(admitted pro hac vice)                       Michael L. Martinez
GIBSON, DUNN & CRUTCHER LLP                   (N.C. State Bar No. 39885)
200 Park Avenue                               521 East Morehead Street, Suite 440
New York, NY 10166-0193                       Charlotte, NC 28202
Phone: (212) 351-4000; Fax: (212) 351-        Phone: (704) 332-0209; Fax: (704) 332-0215
4035                                          Email: mmartinez@grierlaw.com
Email: MRosenthal@gibsondunn.com
                                              – and –
Robert B. Krakow (admitted pro hac vice)
Allyson N. Ho (admitted pro hac vice)         PIA ANDERSON MOSS HOYT, LLC
GIBSON, DUNN & CRUTCHER LLP                   Scott R. Hoyt (admitted pro hac vice)
2001 Ross Avenue, Suite 2100                  136 E. South Temple, 19th Floor
Dallas, Texas 75201                           Salt Lake City, UT 84111
Email: RKrakow@gibsondunn.com                 Phone: (817) 454-5678; Fax: (801) 350-9010
Email: AHo@gibsondunn.com                     Email: SHoyt@pamhlaw.com

Matthew G. Bouslog (admitted pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
3161 Michelson Drive
Irvine, CA 92612-4412
Email: MBouslog@gibsondunn.com

David W. Casazza (admitted pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Ave, N.W.
Washington, D.C. 20036
Email: DCasazza@gibsondunn.com

                          Counsel for Truck Insurance Exchange




                                             21
                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     Charlotte Division
                                   No. 3:20-cv-00537-GCM

    In re:

    KAISER GYPSUM COMPANY, INC. et al.,1                              CERTIFICATE OF SERVICE

                                      Debtor.


        The undersigned hereby certifies that copies of the foregoing EMERGENCY MOTION OF
TRUCK INSURANCE EXCHANGE FOR STAY PENDING APPEAL were served by electronic
notification on those parties registered with the United States District Court, Western District of
North Carolina, electronic case filing system to receive notices for this case, and the parties listed
on the attached creditor mailing matrix by U.S. Mail, postage prepaid, directed to the addresses
appearing thereon.

             This is the 30th day of July, 2021.

                                                       /s/ Michael L. Martinez
                                                       Michael L. Martinez
                                                       Grier Wright Martinez, PA
                                                       521 East Morehead Street, Suite 440
                                                       Charlotte, North Carolina 28202




1
      The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
      follow in parentheses): Kaiser Gypsum Company, Inc. (0188); and Hanson Permanente Cement, Inc. (7313).
      The Debtors’ address is 300 E. John Carpenter Freeway, Irving, TX 75062.



                                                          1
                                                                                                                                                                        In re Kaiser Gypsum Company, Inc., et al.
                                                                                                                                                                                    Master Service List
                                                                                                                                                                                 Case No. 16‐31602 (JCW)




                                                           DESCRIPTION                                                                      NAME                           NOTICE NAME                        ADDRESS 1                 ADDRESS 2               CITY       STATE POSTAL CODE COUNTRY     PHONE             FAX                          EMAIL
Counsel for Allstate Insurance Company                                                                                           Adelman & Gettleman, Ltd.      Attn: Erich S. Buck, Esq.             53 W. Jackson Boulevard      Suite 1050             Chicago         IL     60604               312‐435‐1050     312‐435‐1059   ebuck@ag‐ltd.com

                                                                                                                                                                Attn: Robert M. Horkovich, Mark       1251 Avenue of the                                                                              212‐278‐1322;                  rhorkovich@andersonkill.com
Special Insurance Counsel to the Official Committee of Asbestos Personal Injury Claimants                                        Anderson Kill, P.C.            Garbowski                             Americas                                            New York        NY    10020                 212‐278‐1169                   mgarbowski@andersonkill.com
                                                                                                                                                                Attention: President or General
Top 20 Creditor                                                                                                                  Apex Companies, LLC            Counsel                               3015 S.W. First Ave                                 Portland        OR    97201                 301‐975‐00169 503‐924‐4704     info@apexcos.com
                                                                                                                                                                Attention: President or General
Top 20 Creditor                                                                                                                  Armstrong World Industries     Counsel                               1645 Railroad Avenue                                St. Helens      OR    97051                                 503‐397‐0705   jenniferjohnson@armstrongceilings.com
                                                                                                                                                                                                                                   Bank of America
                                                                                                                                                                                                                                   Plaza
                                                                                                                                                                                                                                   901 Main Street,
Bank of America                                                                                                                  Bank of America                Attn: Kathy Pecaut, Director          Mail Code TX1‐492‐16‐15      16th Floor             Dallas          TX    75202‐3714            214‐209‐2605    214‐717‐8819
Bankruptcy Administrator                                                                                                         Bankruptcy Administrator       Attn: Alexandria P. Kenny             402 West Trade Street        Suite #200             Charlotte       NC    282802                704‐350‐7587    704‐344‐6666   alexandria_p_kenny@ncwba.uscourts.gov
Top 30 Asbestos Plaintiff                                                                                                        Baron & Budd                   Attn: Steve Baron                     3102 Oak Lawn Avenue         #1100                  Dallas          TX    75219                 800‐222‐2766    214‐520‐1181   sbaron@baronbudd.com
Top 30 Asbestos Plaintiff                                                                                                        Belluck & Fox                  Attn: John W. Belluck                 546 5th Ave.                 4th Floor              New York        NY    10036                 212‐681‐1575                   jbelluck@belluckfox.com

                                                                                                                                 Berryessa Light Industrial
                                                                                                                                 Center Commercial             Attention: President or General
Top 20 Creditor                                                                                                                  Condominium Association, Inc. Counsel                                3180 Crow Canyon Place       #100                   San Ramon       CA    94583
                                                                                                                                                               Attn: Ira L. Herman, Esquire &         1271 Avenue of the                                                                                                             IHerman@BlankRome.com
Official Committee of Unsecured Creditors                                                                                        Blank Rome, LLP               Evan J. Zucker, Esquire                Americas                                            New York        NY    10020                 212‐885‐5000    212‐885‐5001   EZucker@BlankRome.com

Official Committee of Unsecured Creditors                                                                                        Blank Rome, LLP                Attn: Jeffrey Rhodes, Esquire         1825 Eye Street NW                                  Washington      DC    20006                 202‐420‐3150    202‐420‐2201   JRhodes@BlankRome.com
                                                                                                                                                                Attn: Regina Stango Kelbon,
Official Committee of Unsecured Creditors                                                                                        Blank Rome, LLP                Esquire                               1201 Market Street           Suite 800              Wilmington      DE    19801                 302‐425‐6424    302‐428‐5133   Kelbon@BlankRome.com
                                                                                                                                                                Attention: President or General
Top 20 Creditor                                                                                                                  Boeing Corporation             Counsel                               100 N Riverside Plaza                               Chicago         IL    60606                 312‐544‐2082    312‐544‐2000
                                                                                                                                 Bradley Arant Boult Cummings
Cousnel to Owens Corning                                                                                                         LLP                            Attn: Chris Glenos                    214 North Tyron Street       Suite 3700             Charlotte       NC    28202                 704‐338‐6057                   cglenos@bradley.com
Top 30 Asbestos Plaintiff                                                                                                        Brayton Purcell, LLP           Attn: Alan R. Brayton                 222 Rush Landing Road        PO Box 6169            Novato          CA    94945                 415‐898‐1555    415‐898‐1247
Top 30 Asbestos Plaintiff                                                                                                        Brent Coon & Associates        Attn: Brent W. Coon                   215 Orleans                                         Beaumont        TX    77701                 866‐335‐2666
                                                                                                                                 Brookman Rosenberg Brown &                                           One Penn Square West,
Top 30 Asbestos Plaintiff                                                                                                        Sandler                        Attn: Laurence H. Brown               17th Fl.                     30 South 15th Street Philadelphia      PA    19102                 215‐569‐4000                   lbrown@brbs.com
                                                                                                                                                                                                                                                                                                                                     kmaclay@capdale.com

                                                                                                                                                                                                                                                                                                                                     tphillips@capdale.com

                                                                                                                                                                                                                                                                                                                                     jwehner@capdale.com

                                                                                                                                                                                                                                                                                                                                     kdavis@capdale.com
                                                                                                                                                                Attn: Kevin Maclay, Esq., Todd E.
                                                                                                                                                                Phillips, James P. Wehner, Kevin                                                                                                                                     kcox@capdale.com
                                                                                                                                                                M. Davis, Katelin E. Cox, Nathaniel
Counsel to Asbestos Committee                                                                                                    Caplin & Drysdale, Chartered   R. Miller                             One Thomas Circle N.W.       Suite 1100             Washington      DC    20005                 202‐862‐5000    202‐429‐3301   nmiller@capdale.com
Top 30 Asbestos Plaintiff                                                                                                        Cappolino Dodd Krebs, LLP      Attn: Richard A. Dodd                 312 S. Houston Ave.                                 Cameron         TX    76520                 254‐697‐4965
                                                                                                                                                                Attention: Peter S. Holmes, City
Top 20 Creditor                                                                                                                  City of Seattle                Attorney                              600 Fourth Avenue                                   Seattle         WA    98104                 206‐684‐8284    206‐684‐8228   Peter.Holmes@seattle.gov
Counsel to Associated International Insurance Company and TIG Insurance Company                                                  Clyde & Co US LLP              Attn: Clinton E. Cameron              55 West Monroe Street        Suite 3000             Chicago         IL    60603                 312‐635‐7000    312‐635‐6950   Kristie.Elliott@kingcounty.gov
Top 30 Asbestos Plaintiff                                                                                                        Cooney & Conway                Attn: John D. Cooney                  120 N Lasalle Street         Suite 3000             Chicago         IL    60602‐2415            888‐905‐2912
Allianz Underwriters Insurance Company f/k/a Allianz Underwriters Inc., Fireman’s Fund Insurance Company, and Westchester Fire
Insurance Company (“Allianz, FFIC, and Westchester”)                                                                             Crowell & Moring, LLP          Attn: Mark D. Plevin               Three Embarcadero Center Suite 2600                    San Francisco   CA    94111                 415‐986‐2800    415‐986‐2827   mplevin@crowell.com
                                                                                                                                                                Attn: Everett Jack, Jr. & Lawrence 1300 SW Fifth Avenue, Suite
Counsel to Transport Insurance Company                                                                                           Davis Wright Tremaint LLP      B. Burke                           2400                                                   Portland        OR    97201                 503‐778‐5239    503‐778‐5299   larryburke@dwt.com

Top 30 Asbestos Plaintiff                                                                                                        Deblase Brown Eyerly, LLP      Attn: Eric Brown                   680 South Santa Fe Avenue                              Los Angeles     CA    90021                 310‐575‐9955    310‐575‐9919
Counsel to Certain Underwriters at Lloyd’s, London, and Certain London Market Companies, Columbia Casualty Company, National                                    Attn: Philip R. Matthews, Brian A.                           One Market Plaza,                                                                                       prmatthews@duanemorris.com
Fire Insurance Company of Hartford and The Continental Insurance Company                                                         Duane Morris, LLP              Kelly                              Spear Tower               Suite 2200                   San Francisco   CA    94105                 415‐957‐3000    415‐957‐3001   bakelly@duanemorris.com
Counsel to Certain Underwriters at Lloyd’s, London, and Certain London Market Companies, Columbia Casualty Company, National                                    Attn: Russell W. Roten & Jeff D.                                                                                                                                     RWRoten@duanemorris.com
Fire Insurance Company of Hartford and The Continental Insurance Company                                                         Duane Morris, LLP              Kahane                             865 S. Figueroa Street    Suite 3100                   Los Angeles     CA    90017                 213‐689‐7400    213‐689‐7401   JKahane@duanemorris.com
                                                                                                                                 Early, Lucarelli, Sweeney &
Top 30 Asbestos Plaintiff                                                                                                        Meisenkothen                   Attn: Brian Early                     360 Lexington Ave.           20th Floor             New York        NY    10017                 212‐986‐2233    212‐986‐2255
Top 30 Asbestos Plaintiff                                                                                                        Flint & Associates             Attn: Ethan A Flint                   112 Magnolia Drive           PO Box 930             Glen Carbon     IL    62034                 618‐288‐4777                   eflint@flintfirm.com
                                                                                                                                                                                                      1050 Connecticut Avenue,
Counsel to Truck Insurance Exchange                                                                                              Gibson, Dunn & Crutcher LLP    Attn: David W. Casazza                N.W.                                                Washington      DC    20036‐5306            202‐887‐3724    202‐530‐9547   dcasazza@gibsondunn.com
Counsel to Truck Insurance Exchange                                                                                              Gibson, Dunn & Crutcher LLP    Attn: Matthew G. Bouslog              3161 Michelson Drive                                Irvine          CA    92612‐4412            949‐451‐4030    949‐475‐4640   mbouslog@gibsondunn.com
Counsel to Truck Insurance Exchange                                                                                              Gibson, Dunn & Crutcher LLP    Attn: Michael A. Rosenthal            200 Park Avenue                                     New York        NY    10166                 212‐351‐3969    212‐351‐6258   mrosenthal@gibsondunn.com
                                                                                                                                                                                                                                                                                                                                     rkrakow@gibsondunn.com
                                                                                                                                                                Attn: Robert B. Krakow, Russell H.                                                                                                                                   rfalconer@gibsondunn.com
Counsel to Truck Insurance Exchange                                                                                              Gibson, Dunn & Crutcher LLP Falconer, Allyson N. Ho                  2001 Ross Ave., Suite 2100                          Dallas          TX    75201                 214‐698‐3124    214‐571‐2934   aho@gibsondunn.com
                                                                                                                                 Goldenberg Heller & Antognoli,
Top 30 Asbestos Plaintiff                                                                                                        PC                             Attn: Peter D'Angelo                  2227 South State Route 157 Post Office Box 959      Edwardsville    IL    62025                 618‐656‐5150
Top 30 Asbestos Plaintiff                                                                                                        Gori Julian & Associates, PC   Attn: Beth Gori                       156 North Main Street                               Edwardsville    IL    62025                 618‐307‐4085 618‐659‐9834      beth@gorijulianlaw.com
                                                                                                                                                                Attn: Michael Martinez & Joseph       101 North Tryon Street,                                                                         704‐332‐0201;                  jgrier@grierlaw.com
Counsel to Truck Insurance Exchange                                                                                              Grier Furr & Crisp, PA         Grier                                 Suite 1240                                          Charlotte       NC    28246                 704‐332‐0209                   mmartinez@grierlaw.com
                                                                                                                                                                                                      521 East Morehead Street,
Counsel to Truck Insurance Exchange                                                                                              Grier Wright Martinez, PA      Attn: Michael Martinez                Suite 440                                           Charlotte       NC    28202                 704‐375‐3720    704‐332‐0215   mmartinez@grierlaw.com
Counsel for Patricia Hoff, Individually and as Personal Representative of David Hoff, Ronald and Shirlee Auen, and Richard and   Hamilton Stephens Steele +                                                                      Charlotte Plaza, Suite
Charlene Hoffmeister                                                                                                             Martin, PLCC                   Attn: Glenn C. Thompson               201 South College Street   2020                     Charlotte       NC    28244‐2020            704‐344‐1117                   gthompson@lawhssm.com
Counsel to Official Committee of Asbestos Personal Injury Claimants                                                              Higgins & Owens, PLLC          Attn: Sara (Sally) W. Higgins         524 East Boulevard                                  Charlotte       NC    28203                 704‐366‐4607    704‐749‐9451   shiggins@higginsowens.com




                                                                                                                                                                                        Page 1 of 3
                                                                                                                                                                          In re Kaiser Gypsum Company, Inc., et al.
                                                                                                                                                                                      Master Service List
                                                                                                                                                                                   Case No. 16‐31602 (JCW)




                                                         DESCRIPTION                                                                           NAME                         NOTICE NAME                           ADDRESS 1                ADDRESS 2                CITY   STATE POSTAL CODE COUNTRY      PHONE            FAX                          EMAIL
                                                                                                                                 Hillis Clark Martin & Peterson
Counsel to Glacier Northwest, Inc.                                                                                               P.S.                             Attn: Amit D. Ranade                    999 Third Avenue          Suite 4600             Seattle         WA   98104                  206‐623‐1745   206‐623‐7789   amit.ranade@hcmp.com
                                                                                                                                                                                                          1001 Morehead Square
Counsel to Future Claimants’ Representative                                                                                      HULL & CHANDLER, P.A.            Attn: Felton E. Parrish                 Drive, Suite 450                                 Charlotte       NC   28203                  704‐375‐8488   704‐512‐0525
Attorney for TIG Insurance Company (formerly known as Transamerica Company and as successor by merger to International                                                                                    1717 Pennsylvania Avenue,
Insurance Company) and AssociatedInternational Insurance Company                                                                 IFRAH LAW                        Attn: George R. Calhoun, V              NW                        Suite 650              Washington      DC   20006                  202‐524‐4140   202‐524‐4141   george@ifrahlaw.com
                                                                                                                                                                  Attn: Centralized Insolvency
IRS Insolvency Section                                                                                                           Internal Revenue Service         Operation                               2970 Market St.                                  Philadelphia    PA   19104‐5016             800‐973‐0424   855‐235‐6787   Mimi.M.Wong@irscounsel.treas.gov
                                                                                                                                                                  Attn: Centralized Insolvency
IRS Insolvency Section                                                                                                           Internal Revenue Service         Operation                               PO Box 7346                                      Philadelphia    PA   19101‐7346             800‐973‐0424   855‐235‐6787   Mimi.M.Wong@irscounsel.treas.gov
                                                                                                                                                                  Attn: Scott R. Miller, Kenneth                                                                                                                                     smiller@jahlaw.com
Counsel to Glacier Northwest, Inc.                                                                                               Johnston, Allison & Hord, P.A.   Lautenschlager                          1065 East Morehead Street                        Charlotte       NC   28204                  704‐332‐1181   704‐376‐1628   klauten@jahlaw.com
                                                                                                                                                                                                                                                                                                                                     gmgordon@jonesday.com
                                                                                                                                                                                                                                                                                                                                     dbprieto@jonesday.com
                                                                                                                                                                                                                                                                                                                                     asuzuki@jonesday.com
                                                                                                                                                                  Attn: Greg M. Gordon, Dan B.                                                                                                                                       csmith@JonesDay.com
                                                                                                                                                                  Prieto, Amanda M. Suzuki,
Counsel to Debtors                                                                                                               Jones Day                        Amanda Rush                             2727 N. Harwood Street                           Dallas          TX   75201                  214‐220‐3939   214‐969‐5100   asrush@jonesday.com

Counsel to Debtors                                                                                                               Jones Day                        Attn: Paul Green                        717 Texas, Suite 3300                            Houston         TX   77002                  832‐239‐3939   832‐239‐3600   pmgreen@jonesday.com
                                                                                                                                                                                                                                                                                                                                     charles.mcchesney@trmi.biz
                                                                                                                                                                                                                                                                                                                                     Mary.Wright@trmi.biz
Debtors                                                                                                                          Kaiser Gypsum Company, Inc.      Attn: Charles McChesney                 600 River Avenue            Suite 201            Pittsburgh      PA   15212‐5994
Top 30 Asbestos Plaintiff                                                                                                        Keahey Law Firm                  Attn: G Patterson Keahey                One Independence Plaza      Ste. #612            Birmingham      AL   35209                  800‐291‐0050
                                                                                                                                 King County Prosecuting          Attn: Kristie C. Elliott ‐ Deputy       900 King County
Counsel to King County                                                                                                           Attorney’s Office                Prosecuting Attorney                    Administration Building     500 Fourth Avenue    Seattle         WA   98104                  206‐296‐0430   206‐296‐0415   Kristie.Elliott@kingcounty.gov
                                                                                                                                                                                                          King County Chinook         401 5th Ave. Suite
Top 20 Creditor                                                                                                                  King County, Washington          Executive Office                        Building                    800                  Seattle         WA   98104                  202‐296‐0194   206‐263‐9600   kcexec@kingcounty.gov
                                                                                                                                 Klehr Harrison Harvey
Counsel to King County                                                                                                           Branzburg, LLP                   Attn: Raymond H. Lemisch                919 N. Market St            Suite 1000           Wilmington      DE   19801                  302‐426‐1189   302‐426‐9193   rlemisch@klehr.com
Counsel to Ash Grove Cement Company                                                                                              Lathrop & GPM LLP                Attn: Stephen K. Dexter, Esq.           1515 Wynkoop Street         Suite 600            Denver          CO   80202                  720‐931‐3200   720‐931‐3201   stephen.dexter@lathropgpm.com
                                                                                                                                 Law Offices of A. Dale Bowers,
Top 30 Asbestos Plaintiff                                                                                                        PA                               Attn: A. Dale Bowers              242 North James Street            Suite 100            Newport News    DE   19804                  302‐691‐3786   302‐691‐3790   dblegal@comcast.net
Top 30 Asbestos Plaintiff                                                                                                        Law Offices of Clifford Cuniff   Attn: Clifford W. Cuniff          914 Bay Ridge Road                #240                 Annapolis       MD   21403                  410‐269‐1461                  CWCuniff@aol.com
                                                                                                                                                                  Attn: Peter G. Angelos, Armand J.
Top 30 Asbestos Plaintiff                                                                                                        Law offices of Peter Angelos     Volta, Jr.                        100 North Charles Street                               Baltimore       MD   21201                  410‐649‐2000   410‐649‐2101
                                                                                                                                                                                                    300 E. John Carpenter
DIP Lender                                                                                                                       Lehigh Hanson, Inc.              Attn: William H. Venema           Freeway                                                Irving          TX   75062                  972‐653‐5500
                                                                                                                                 Maune Raichle Hartley French
Top 30 Asbestos Plaintiff                                                                                                        & Mudd, LLC                  Attn: David L. Amell                        2000 Powell St              Suite 400            Emeryville      CA   94608                  800‐358‐5922                  damell@mrhfmlaw.com

Counsel to Ford Motor Company                                                                                                    McGuirewoods, LLP                Attn: K. Elizabeth Sieg                 Gateway Plaza               800 East Canal Street Richmond       VA   23219                  804‐775‐1000   804‐775‐1061   bsieg@mcguirewoods.com
Counsel to Ford Motor Company                                                                                                    McGuirewoods, LLP                Attn: General Counsel                   201 North Tryon Street      Suite 3000            Charlotte      NC   28202‐2146             704‐343‐2071   704‐444‐8766
                                                                                                                                 Miller Nash Graham & Dunn                                                                            111 S.W. Fifth                                                                               marie.eckert@millernash.com
Cousnel to the Debtors                                                                                                           LLP                              Attn: C. Marie Eckert, Seth H. Row 3400 U.S. Bancorp Tower          Avenue                Portland       OR   97201                  503‐224‐5858 503‐224‐0155 Seth.Row@MillerNash.com
                                                                                                                                                                                                                                                                                                                                   smyers@mwhattorneys.com
                                                                                                                                                             Attn: Richard S.Wright & Andrew                                                                                                                                       rwright@mwhattorneys.com
Official Committee of Unsecured Creditors                                                                                        Moon Wright & Houston, PLLC T. Houston                      121 West Trade Street                    Suite 1950           Charlotte       NC   28202                  704‐944‐6560 704‐944‐0380 ahouston@mwhattorneys.com
                                                                                                                                                                                                                                                                                                       704‐331‐3571;               hillarycrabtree@mvalaw.com
                                                                                                                                                                  Attn: Hillary Crabtree, Douglas R.                                                                                                   704‐331‐3661; 704‐339‐5968; dougghidina@mvalaw.com
Counsel to Lehigh Hanson, Inc.                                                                                                   Moore & Van Allen, PLLC          Ghidina, Ben Hawfield              100 North Tryon Street           Suite 4700           Charlotte       NC   28202‐4003             704‐331‐1000 704‐331‐1159 benhawfiled@mvalaw.com
Top 30 Asbestos Plaintiff                                                                                                        Napoli Shkolnick, PLLC           Attn: Paul J. Napoli               360 Lexington Avenue             11th Floor           New York        NY   10017                  212‐397‐1000
Allianz Underwriters Insurance Company f/k/a Allianz Underwriters Inc., Fireman’s Fund Insurance Company, and Westchester Fire
Insurance Company (“Allianz, FFIC, and Westchester”)                                                                             Nexsen Pruet PLLC                Attn: Christine L. Myatt                18 Sturbridge Ln                                 Greensboro      NC   27408‐3842             919‐783‐2869   919‐783‐1075
Counsel for City of Seattle                                                                                                      Northen Blue, LLP                Attn: John Paul H. Cournoyer            1414 Raleigh Road           Suite 435            Chapel Hill     NC   27517                  919‐968‐4441                  jpc@nbfirm.com

                                                                                                                                 Oregon Department of         Central Services Division, Financial
Top 20 Creditor                                                                                                                  Environmental Quality        Services, Revenue Branch             811 S.W. Sixth Avenue                                   Portland        OR   97204‐1390             503‐229‐6124   503‐229‐5696
                                                                                                                                                                                                   Senior Assistant Attorney
Counsel to State of Oregon, Department of Environmental Quality                                                                  Oregon Department of Justice Attn: Carolyn G. Wade                General                            1162 Court Street NE Salem           OR   97301‐4096             503‐934‐4400   503‐373‐7067   carolyn.g.wade@doj.state.or.us
                                                                                                                                                              Attention: President or General
Top 20 Creditor                                                                                                                  Owens Corning                Counsel                              1 Owens Corning Parkway                                 Toledo          OH   43659                  800‐824‐9472   419‐248‐8000

Counsel to Attorney for The Insurance Company of the State of Pennsylvania, Lexington Insurance Company, Granite State           Parker Poe Adams & Bernstein,
Insurance Company, National Union Fire Insurance Company of Pittsburgh, Pennsylvania and AIU Insurance Company                   LLP                              Attn: Ashley A. Edwards, Esq.           401 South Tryon Street      Suite 3000           Charlotte       NC   28202                  704‐372‐9000                  ashleyedwards@parkerpoe.com
Top 30 Asbestos Plaintiff                                                                                                        Paul, Reich & Myers, PC          Attn: Robert E. Paul                    1608 Walnut Street          Suite 500            Philadelphia    PA   19103                  215‐735‐9200   215‐735‐3888
Counsel to The Boeing Company                                                                                                    Perkins Coie, LLP                Attn: Alan D. Smith                     1201 Third Avenue           Suite 4900           Seattle         WA   98101                  206‐359‐8410   206‐359‐9410   adsmith@perkinscoie.com
Counsel to Owens Corning                                                                                                         Perkins Coie, LLP                Attn: Douglas R. Pahl                   1120 NW Couch Street        10th Floor           Portland        OR   97209                  503‐727‐2000   503‐346‐2222
                                                                                                                                                                  Attention: Craig Watson, General
Top 20 Creditor                                                                                                                Port of Seattle                    Counsel                                 2711 Alaskan Way                                 Seattle         WA   98121                  206‐728‐3280   206‐787‐3000   info@portseattle.org
Allianz Underwriters Insurance Company f/k/a Allianz Underwriters Inc., Fireman’s Fund Insurance Company, and Westchester Fire
Insurance Company (“Allianz, FFIC, and Westchester”)                                                                           Poyner Spruill                     Attn: Kristen P. Miller                 301 S. College Street       Suite 2900           Charlotte       NC   28202‐0903             252‐972‐7042   919‐783‐1075
Financial Advisor                                                                                                              PricewaterhouseCoopers             Attn: Robert Rath Jr.                   One North Wacker                                 Chicago         IL   60606                  312‐298‐2747                  robert.j.rath@us.pwc.com
                                                                                                                                                                                                                                                                                                                                     KaisergypsumInfo@PrimeClerk.com
Claims Agent                                                                                                                     Prime Clerk LLC                  Attn: Joshua Karotkin               830 3rd Avenue                  9th Fl.              New York        NY   10022                  844‐205‐4335   646‐328‐2851   serviceqa@primeclerk.com
                                                                                                                                                                  Attn: C. Richard Rayburn, Jr., John
                                                                                                                                 Rayburn Cooper & Durham,         R. Miller, Jr., Matthew L. Tomsic,                                                                                                                                 rrayburn@rcdlaw.net
Counsel to Debtors                                                                                                               P.A.                             Julia Robinson                      227 West Trade Street           Suite 1200           Charlotte       NC   28202                  704‐334‐0891   704‐377‐1897   jmiller@rcdlaw.net
Top 30 Asbestos Plaintiff                                                                                                        Reyes, O'Shea & Coloca, PA       Attn: Angel M. Reyes                345 Palermo Ave.                                     Coral Gables    FL   33134                  305‐374‐8110   305‐374‐8112




                                                                                                                                                                                            Page 2 of 3
                                                                                                                                                               In re Kaiser Gypsum Company, Inc., et al.
                                                                                                                                                                           Master Service List
                                                                                                                                                                        Case No. 16‐31602 (JCW)




                                                            DESCRIPTION                                                               NAME                       NOTICE NAME                           ADDRESS 1                ADDRESS 2                 CITY      STATE POSTAL CODE COUNTRY      PHONE            FAX                        EMAIL
                                                                                                                         Securities & Exchange                                                                                                                                                                                secbankruptcy@sec.gov
Securities and Exchange Commission ‐ Headquarters                                                                        Commission                    Attn: Secretary of the Treasury        100 F St., N.E.                                     Washington        DC   20549                  202‐942‐8088                  NYROBankruptcy@sec.gov
                                                                                                                         Securities & Exchange
Securities and Exchange Commission ‐ Regional Office                                                                     Commission – NY Office        Attn: Bankruptcy Dept.                 950 East Paces Ferry, N.E.   Suite 900              Atlanta           GA   30326‐1382             404‐842‐7600                  atlanta@sec.gov
Counsel to National Casualty Company and Great Southwest Fire Insurance Company                                          Selman Breitman               Attn: Elizabeth M. Brockman            11766 Wilshire Blvd.         6th Fl.                Los Angeles       CA   90025‐6538             310‐445‐0800   310‐473‐2525   ebrockman@selmanlaw.com

Top 30 Asbestos Plaintiff                                                                                                Shrader & Associates          Attn: Ross D. Stomel                   22 A Ginger Creek Parkway                           Glen Carbon       IL   62034                  618‐659‐0001                  ross@shraderlaw.com
                                                                                                                                                                                                                                                                                                                              info@simmonsfirm.com
Top 30 Asbestos Plaintiff                                                                                                Simmons Hanly Conroy          Attn: Perry J. Browder                 One Court Street                                    Alton             IL   62002                  618‐259‐2222                  rcohn@simmonsfirm.com
                                                                                                                         State of North Carolina
State of North Carolina Attorney General                                                                                 Attorney General              Attention Bankruptcy Dept              9001 Mail Service Center                            Raleigh           NC   27699‐9001             919‐716‐6400   919‐716‐6750
Counsel to Attorney for The Insurance Company of the State of Pennsylvania, Lexington Insurance Company, Granite State                                                                        1330 Connecticut Avenue,
Insurance Company, National Union Fire Insurance Company of Pittsburgh, Pennsylvania and AIU Insurance Company           Steptoe & Johnson, LLP        Attn: Joshua R. Taylor, Esq.           NW                                                  Washington        DC   20036                  202‐429‐6281                  jrtaylor@steptoe.com
                                                                                                                                                       Attn: Benjamin R. Schmickle,                                                                                                                                           ben@swmklaw.com
Top 30 Asbestos Plaintiff                                                                                                SWMK Law                      Lauren E. Boaz                         701 Market Street            Suite 1000             St. Louis         MO   63101                  314‐480‐5180   314‐932‐1566   lauren@swmklaw.com
Top 30 Asbestos Plaintiff                                                                                                The Deaton Law Firm           Attn: John E. Deaton                   450 N Broadway                                      East Providence   RI   02914                  401‐351‐6400   401‐351‐6401
Top 30 Asbestos Plaintiff                                                                                                The Ferraro Law Firm          Attn: James L. Ferraro                 600 Brickell Ave.            38th Floor             Miami             FL   33131                  305‐375‐0111   305‐379‐6222
Top 30 Asbestos Plaintiff                                                                                                THE LANIER LAW FIRM, PC       Attn: W. Mark Lanier                   6810 FM 1960 West                                   Houston           TX   77069                  713‐659‐5200   713‐659‐2204   mark.lanier@lanierlawfirm.com
Top 30 Asbestos Plaintiff                                                                                                The Nemeroff Law Firm         Attn: Rick Nemeroff                    3355 W Alabama Street        Suite 650              Houston           TX   77098                  281‐378‐5970                  ricknemeroff@nemerofflaw.com
Top 30 Asbestos Plaintiff                                                                                                The Williams Law Firm, PC     Attn: Joseph P. Williams               245 Park Ave.                39th Floor             New York          NY   10167                  212‐668‐1122   212‐792‐4001   Jwilliams@wlfpc.com
                                                                                                                                                       Attention: President or General
Top 20 Creditor                                                                                                          Truck Insurance Exchange      Counsel                                6303 Owensmouth Avenue Floor 1                      Woodlands Hills CA     91367‐2200             323‐932‐3200   323‐932‐3101
                                                                                                                                                       Attn: Gill P. Beck, Assistant United
Counsel to the United States of America (“USA”)                                                                          U.S. Attorney's Office        States Attorney                        Room 233, U.S. Courthouse 100 Otis Street           Asheville         NC   28801                  828‐271‐4661   828‐271‐4327   GILL.BECK@USDOJ.GOV

                                                                                                                                                       Attn: James M. Sullivan, Assistant                                  Carillon Building,
Counsel to the United States of America (“USA”)                                                                          U.S. Attorney's Office        United States Attorney             22 West Trade Street             Suite 1650             Charlotte         NC   28202                  704‐344‐6222   704‐344‐6629   JAMES.SULLIVAN2@USDOJ.GOV
                                                                                                                                                                                                                           1100 L Street, N.W.,
Counsel to United States of America, on behalf of the Department of Health and Human Services (HHS)                      U.S. Department of Justice    Attn: J. Taylor McConkie               Civil Division               Room 7016              Washington        DC   20005                  202‐307‐0244   202‐514‐9163   john.t.mcconkie@usdoj.gov
                                                                                                                                                                                                                           1100 L Street, N.W.,
Counsel to United States of America, on behalf of the Department of Health and Human Services (HHS)                      U.S. Department of Justice    Attn: Jonathan E. Jacobson             Civil Division               7th Floor              Washington        DC   20005                  202‐353‐7971   202‐514‐9163
                                                                                                                                                                                                                           1100 L Street, N.W.,
Counsel to United States of America, on behalf of the Department of Health and Human Services (HHS)                      U.S. Department of Justice    Attn: Seth B. Shapiro                  Civil Division               Room 7016              Washington        DC   20005                  202‐514‐7164   202‐514‐9163   seth.shapiro@usdoj.gov
                                                                                                                         US Attorney for Western
United States Attorney's Office for the Western District of North Carolina                                               District of North Carolina    Attn: Bankruptcy Division              227 West Trade Street        Suite 1650             Charlotte         NC   28202                  704‐344‐6222                  Lia.Bantavani@usdoj.gov
                                                                                                                                                       Attn: Avi Garbow, General                                           1200 Pennsylvania
Top 20 Creditor                                                                                                          US EPA                        Counsel                                MC 2310A                     Avenue, N.W.           Washington        DC   20460                                 202‐564‐8040
Counsel to Cheryl Untermann as Successor in Interest to Melvin Desin                                                     Wallace & Graham, PA          Attn: Edward L. Pauley                 525 N. Main St.                                     Salisbury         NC   28144                  704‐633‐5244   704‐633‐9434   epauley@wallacegraham.com

                                                                                                                         Washington Attorney General’s                                        Attn: Allyson C. Bazan,
Counsel to State of Washington Department of Ecology                                                                     Office                         Ecology Division                      Assistant Attorney General PO Box 40117             Olympia           WV   98504‐0117             360‐586‐3589   360‐586‐6760   Allyson.Bazan@atg.wa.gov
Top 30 Asbestos Plaintiff                                                                                                Weitz & Luxenberg, PC          Attn: Perry Weitz                     700 Broadway                                        New York          NY   10003                  212‐558‐5500   212‐344‐5461   lbusch@weitzlux.com
                                                                                                                                                        Attn: Deirdre Woulfe Pacheco,         90 Woodbridge Center
Top 30 Asbestos Plaintiff                                                                                                Wilentz, Goldman & Spitzer, PA Esq.                                  Drive                      Suite 900 Box 10         Woodbridge        NJ   07085‐0958             732‐855‐6189   732‐726‐6627   dpacheco@wilentz.com

Counsel to Allstate Insurance Company                                                                                    Williams Mullen               Attn: Holmes P. Harden, Esquire        PO Box 1000                                         Raleigh           NC   27602                  919‐981‐4000   919‐981‐4300   hharden@williamsmullen.com
                                                                                                                         Womble Carlyle Sandridge &
Counsel to Armstrong World Industries                                                                                    Rice, LLP                     Attn: General Counsel                  PO Box 10208                                        Greenville        SC   29603                  864‐255‐5404   864‐255‐5484
                                                                                                                         Young Conaway Stargatt &
Counsel to the Future Claimants' Representative                                                                          Taylor, LLP                   Attn: Edwin Harron, Esq.               1000 North King Street                              Wilmington        DE   19801                                                Eharron@ycst.com




                                                                                                                                                                                Page 3 of 3
